Case 2:19-cv-07693-PA-MRW Document 110 Filed 06/17/20 Page 1 of 1 Page ID #:1137

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-7693 PA (MRWx)                                          Date     June 17, 2020
 Title             In the Matter of the Complaint of Truth Aquatics, Inc. and Glen Richard Fritzler and Dana
                   Jeanne Fritzler



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                                    N/A                               N/A
                 Deputy Clerk                             Court Reporter                        Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Claimants:
                             None                                                  None
 Proceedings:                  IN CHAMBERS – COURT ORDER

       The Court has received an email from an individual claiming to be the sister of Plaintiff Dana
Jeanne Fritzler and sister-in-law of Plaintiff Glen Richard Fritzler.

        A judge is not permitted to discuss the merits of a case pending before him with any third parties.
In addition, the judge is not allowed to permit third parties, including the parties’ family members,
friends, or anyone else to discuss the case with him or present any facts or arguments to him. A judge
can only discuss the case with the parties when all named parties from both sides are present.

         In addition, a judge must decide all cases before him strictly based on admissible evidence that
has been entered into the record. The law requires these restrictions to ensure the parties have a fair trial,
based on evidence that each party has had an opportunity to address. See United States v. Craven, 239
F.3d 91, 101 (1st Cir. 2001) (“When a judge receives information that does not enter the record, the
reliability of that information may not be tested through the adversary process. . . . it is difficult, if not
impossible for a judge . . . to maintain the perception of impartiality.”). Anyone who violates these
restrictions jeopardizes the fairness of these proceedings.

        For these reasons, the Court returns the email with a copy of this Order attached. The Court
orders the parties to discourage their supporters from attempting to communicate with the Court or its
employees about the merits of the case or anything to do with it. This includes discussing the case in
person, in writing, by phone or electronic means, via email, via text messaging, or any Internet chat-
room, blog, website, or other feature.

         IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
